PER CURIAM.
This is an emergency petition to amend Florida Rule of Appellate Procedure 9.130, filed by the Appellate Court Rules Committee. The committee’s petition states that the amendment to rule 9.130 is necessitated by the adoption of the Family Law Rules of Procedure. The proposed amendment provides a procedure for family law practitioners to seek review.
Based on the committee’s recommendation, we hereby amend rule 9.130 as follows:
RULE 9.130. PROCEEDINGS TO REVIEW NON-FINAL ORDERS
(a) Applicability.
*1315[[Image here]]
(5) Orders entered on motions filed under Florida Rule of Civil Procedure 1.540 and Florida Family Law Rule of Procedure 12.540 are reviewable by the method prescribed by this rule.
This amendment shall take effect on January 1,1996, consistent with the effective date of the Florida Family Law Rules of Procedure.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.